

115 S1738 IS: Medicare Home Infusion Therapy Access Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1738IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Warner (for himself, Mr. Isakson, Mr. Cardin, Mr. Grassley, Mr. Bennet, Mr. Portman, Ms. Klobuchar, Mr. Roberts, Mr. Blumenthal, Mr. Perdue, Mrs. Gillibrand, Mrs. Shaheen, Mr. Cochran, Mr. Brown, Mr. Wicker, Ms. Baldwin, Mr. King, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for a home infusion therapy services
			 temporary transitional payment under the Medicare program.
	
 1.Short titleThis Act may be cited as the Medicare Home Infusion Therapy Access Act of 2017. 2.Home infusion therapy services temporary transitional payment (a)In generalSection 1834(u) of the Social Security Act (42 U.S.C. 1395m(u)) is amended, by adding at the end the following new paragraph:
				
					(7)Home infusion therapy services temporary transitional payment
						(A)Temporary transitional payment
 (i)In generalThe Secretary shall, in accordance with the payment methodology described in subparagraph (B) and subject to the provisions of this paragraph, provide a home infusion therapy services temporary transitional payment under this part to an eligible home infusion supplier (as defined in subparagraph (F)) for items and services described in subparagraphs (A) and (B) of section 1861(iii)(2) furnished during the period specified in clause (ii) by such supplier in coordination with the furnishing of transitional home infusion drugs (as defined in clause (iii)).
 (ii)Period specifiedFor purposes of clause (i), the period specified in this clause is the period beginning on January 1, 2019, and ending on the day before the date of the implementation of the payment system under paragraph (1)(A).
 (iii)Transitional home infusion drug definedFor purposes of this paragraph, the term transitional home infusion drug has the meaning given to the term home infusion drug under section 1861(iii)(3)(C), except that clause (ii) of such section shall not apply if a drug described in such clause is identified in clause (i), (ii), (iii) or (iv) of subparagraph (C) as of the date of the enactment of this paragraph.
 (B)Payment methodologyFor purposes of this paragraph, the Secretary shall establish a payment methodology, with respect to items and services described in subparagraph (A)(i). Under such payment methodology the Secretary shall—
 (i)create the three payment categories described in clauses (i), (ii), and (iii) of subparagraph (C); (ii)assign drugs to such categories, in accordance with such clauses;
 (iii)assign appropriate Healthcare Common Procedure Coding System (HCPCS) codes to each payment category; and
 (iv)establish a single payment amount for each such payment category, in accordance with subparagraph (D), for each infusion drug administration calendar day in the individual’s home for drugs assigned to such category.
							(C)Payment categories
 (i)Payment category 1The Secretary shall create a payment category 1 and assign to such category drugs which are covered under the Local Coverage Determination on External Infusion Pumps (LCD number L33794) and billed with the following HCPCS codes (as identified as of July 1, 2017, and as subsequently modified by the Secretary): J0133, J0285, J0287, J0288, J0289, J0895, J1170, J1250, J1265, J1325, J1455, J1457, J1570, J2175, J2260, J2270, J2274, J2278, J3010, or J3285.
 (ii)Payment category 2The Secretary shall create a payment category 2 and assign to such category drugs which are covered under such local coverage determination and billed with the following HCPCS codes (as identified as of July 1, 2017, and as subsequently modified by the Secretary): J1559 JB, J1561 JB, J1562 JB, J1569 JB, or J1575 JB.
 (iii)Payment category 3The Secretary shall create a payment category 3 and assign to such category drugs which are covered under such local coverage determination and billed with the following HCPCS codes (as identified as of July 1, 2017, and as subsequently modified by the Secretary): J9000, J9039, J9040, J9065, J9100, J9190, J9200, J9360, or J9370.
 (iv)Infusion drugs not otherwise includedWith respect to drugs that are not included in payment category 1, 2, or 3 under clause (i), (ii), or (iii), respectively, the Secretary shall assign to the most appropriate of such categories, as determined by the Secretary, drugs which are—
 (I)covered under such local coverage determination and billed under HCPCS code J7799 or J7999 (as identified as of July 1, 2017, and as subsequently modified by the Secretary); or
 (II)billed under any code that is implemented after the date of the enactment of this paragraph and included in such local coverage determination or included in subregulatory guidance as a home infusion drug described in subparagraph (A)(i).
								(D)Payment amounts
 (i)In generalUnder the payment methodology, the Secretary shall pay eligible home infusion suppliers, with respect to items and services described in subparagraph (A)(i) furnished during the period described in subparagraph (A)(ii) by such supplier to an individual, at amounts equal to the amounts determined under the physician fee schedule established under section 1848 for services furnished during the year for codes and units of such codes described in clauses (ii), (iii), and (iv) with respect to drugs included in the payment category under subparagraph (C) specified in the respective clause, determined without application of any adjustment under such section.
 (ii)Payment amount for category 1For purposes of clause (i), the codes and units described in this clause, with respect to drugs included in payment category 1 described in subparagraph (C)(i), are one unit of HCPCS code 96365 plus four units of HCPCS code 96366 (as identified as of July 1, 2017, and as subsequently modified by the Secretary).
 (iii)Payment amount for category 2For purposes of clause (i), the codes and units described in this clause, with respect to drugs included in payment category 2 described in subparagraph (C)(i), are one unit of HCPCS code 96369 plus four units of HCPCS code 96370 (as identified as of July 1, 2017, and as subsequently modified by the Secretary).
 (iv)Payment amount for category 3For purposes of clause (i), the codes and units described in this clause, with respect to drugs included in payment category 3 described in subparagraph (C)(i), are one unit of HCPCS code 96413 plus four units of HCPCS code 96415 (as identified as of July 1, 2017, and as subsequently modified by the Secretary).
							(E)Clarifications
 (i)Infusion drug administration dayFor purposes of this subsection, a reference, with respect to the furnishing of transitional home infusion drugs or home infusion drugs to an individual by an eligible home infusion supplier, to payment to such supplier for an infusion drug administration calendar day in the individual’s home shall refer to payment only for the date on which professional services (as described in section 1861(iii)(2)(A)) were furnished to administer such drugs to such individual. For purposes of the previous sentence, an infusion drug administration calendar day shall include all such drugs administered to such individual on such day.
 (ii)Treatment of multiple drugs administered on same infusion drug administration dayIn the case that an eligible home infusion supplier, with respect to an infusion drug administration calendar day in an individual’s home, furnishes to such individual transitional home infusion drugs which are not all assigned to the same payment category under subparagraph (C), payment to such supplier for such infusion drug administration calendar day in the individual’s home shall be a single payment equal to the amount of payment under this paragraph for the drug, among all such drugs so furnished to such individual during such calendar day, for which the highest payment would be made under this paragraph.
 (F)Eligible home infusion suppliersIn this paragraph, the term eligible home infusion supplier means a supplier that is enrolled under this part as a pharmacy that provides external infusion pumps and external infusion pump supplies and that maintains all pharmacy licensure requirements in the State in which the applicable infusion drugs are administered.
 (G)ImplementationNotwithstanding any other provision of law, the Secretary may implement this paragraph by program instruction or otherwise..
 (b)Conforming amendmentSection 1842(b)(6)(I) of the Social Security Act (42 U.S.C. 1395u(b)(6)(I)) is amended by inserting or, in the case of items and services described in clause (i) of section 1834(u)(7)(A) furnished to an individual during the period described in clause (ii) of such section, payment shall be made to the eligible home infusion therapy supplier after payment shall be made to the qualified home infusion therapy supplier.
			